PER CURIAM.
We find no error or abuse of discretion has been demonstrated by the appellant with respect to the trial judge’s rulings which (a) limited evidence at the hearing to the three issues remaining for disposition pursuant to the parties’ stipulation to the division of jointly owned real properties; (b) ordered the wife to pay the husband his share of the net proceeds from the sale of the Varela Street property; and (c) denied the wife alimony and attorneys fees. Quick v. Leatherman, 96 So.2d 136 (Fla. 1957); Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980). No reversible error having been demonstrated, the final judgment under review is affirmed.
Affirmed.